Citation Nr: 0727038	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had periods of active military service between 
June 1978 and June 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 and later rating decisions 
by the Department of Veterans Affairs (VA) Waco, Texas 
Regional Office (RO), which denied the veteran entitlement to 
service connection for arthritis of the lumbar spine.

In March 2005, the veteran appeared at the RO and offered 
testimony in support of his claim at a video conference 
hearing before the undersigned.  A transcript of the 
veteran's testimony has been associated with his claims file.

This case was previously before the Board and, in June 2006, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review. 


FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
current disablement of the veteran due to episodic low back 
strain secondary to mild osteoarthritis of the lumbar spine, 
this disorder was first clinically demonstrated many years 
after service separation and competent evidence of a nexus 
between this disorder and the veteran's periods of service is 
lacking.


CONCLUSION OF LAW

Arthritis of the lumbar spine was not incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002 and updated in 
June 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In hearing testimony and other statements on file, the 
veteran argues that he has a lumbar spine disorder manifested 
by arthritis as a result of an injury incurred by lifting a 
heavy object in July 1990.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 
3.303. 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran's service medical records show that in July 1990 
the veteran presented to a service department treatment 
facility with complaints of right paravertebral muscular pain 
of 1 day duration.  The veteran reported to his examiner that 
his pain had its onset one day earlier after lifting a heavy 
object weighing approximately 50 pounds.  Following a 
physical examination that was negative for erythema, edema, 
echymosis at the lumbar vertebra region, spasms, and/or 
neurological deficits, muscle spasms lower back was the 
diagnostic assessment.  The veteran's service medical records 
are otherwise absent of any further complaints and/or 
findings referable to his back.  On the veteran's May 1991 
medical examination for service separation a clinical 
evaluation of his spine found no abnormalities.  On a 
contemporaneous report of medical history on this examination 
he denied current or past recurrent back pain.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In this case, there is no competent 
medical evidence of arthritis in the first year after the 
veteran completed his service.  

The post service medical evidence of record is negative for 
any complaints and/or findings referable to the veteran's 
back for years after service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The veteran's spine was evaluated by VA in September 
1998, and the X-rays were reported to show no significant 
abnormalities.  

In August 2001, the veteran presented to a VA outpatient 
treatment facility with complaints of back pain for the last 
three days as a result of "carrying heavy sacks to the 
cars."  An X-ray of the veteran's lumbar spine at that time 
was interpreted to reveal minimal degenerative changes, which 
were noted by his examiner to be unchanged since an 
examination performed in September 1998.  

When examined by VA in February 2002, the veteran was noted 
to have a documented history of low back pain, which had 
worsened over the last couple of weeks.  Low back pain 
without any evidence of radiculopathy symptoms was the 
diagnostic assessment.

On a VA examination in June 2002, a radiological examination 
of the veteran's lumbar spine revealed minimal degenerative 
changes involving the lumbar spine with reportedly no 
significant interval change since films dating back to 
September 1998.  Chronic back strain, secondary to mild 
osteoarthritis of the lumbar spine was diagnosed.  

In this case, absent from the record is competent evidence 
linking the veteran's claimed low back disorder to his period 
of active service or any event thereof.  No medical 
professional provides findings or opinions to that effect, 
and the record does not reflect that the veteran has the 
requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Here, a VA physician in July 2006 was requested to offer an 
opinion as whether it is as likely as not that the veteran's 
current back complaints began as a result of active service.  
Following a review of the veteran's medical history and a 
physical examination of the veteran, as well as a review of 
X-rays of the veteran's lumbosacral spine accomplished in 
March 2006, episodic low back strain secondary to mild 
osteoarthritis of the lumbar spine was diagnosed.  The 
examining physician opined that the current low back disorder 
is less likely than not secondary to his military service.  
He added that the veteran's present minor osteoarthritis, 
involving different parts of his body in addition to his low 
back, is secondary to the normal process of aging as opposed 
to his military service.  A medical opinion to the contrary 
and supportive of the veteran's contentions has not been 
submitted.  

While the Board has considered the veteran's honest and 
earnest testimony, there is no competent medical evidence 
showing a connection between his arthritis of the lumbar 
spine and his period of service.  The medical evidence 
includes a competent opinion to the effect that the arthritic 
changes in the veteran's back are due to aging, rather than 
disease or injury, incurred or aggravated, in service.  The 
medical reports are substantially more probative than the 
veteran's assertions and establish, by a preponderance of 
evidence, that the current back disability is not connected 
to his military service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for arthritis of the lumbar spine is 
denied.



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


